In re Williams, Gregory; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. N, No. 98-4243; to the Court of Appeal, Fifth Circuit, No. 02-KH-475.
Granted for the sole purpose of transferring the pleading to the district court for enforcement of its order of May 29, 2002, in which it ordered the production of relator’s Boykin transcript, if it has not done so already. The district court is directed to provide this Court with a copy of its ruling.